IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-20-00211-CV

                    IN THE INTEREST OF K.L.F., A CHILD



                            From the 74th District Court
                             McLennan County, Texas
                            Trial Court No. 2019-2023-3


                           MEMORANDUM OPINION


       Appellant, R.F., challenges the trial court’s order terminating his parental rights to

his child, K.L.F. Appellant’s appointed appellate counsel has filed an Anders brief,

asserting that she has diligently reviewed the record and that, in her opinion, the appeal

is frivolous. See generally Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 493

(1967); see In re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—Waco 2002, order)

(applying Anders to termination appeals).

                                     I.     ANDERS BRIEF

       Pursuant to Anders, appellant’s court-appointed appellate counsel has filed a brief

and a motion to withdraw with this Court, stating that her review of the record yielded
no error upon which an appeal can be predicated. Counsel’s brief meets the requirements

of Anders as it presents a professional evaluation demonstrating why there are no

arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.

Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’

points of error if counsel finds none, but it must provide record references to the facts

and procedural history and set out pertinent legal authorities.”) (citing Hawkins v.

State, 112 S.W.3d 340, 343-44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v. State,

813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

          In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), appellant’s counsel has carefully discussed why, under controlling authority, there

are no reversible errors in the trial court’s judgment. Counsel has informed this Court

that she has: (1) examined the record and found no arguable grounds to advance on

appeal; (2) served a copy of the brief and counsel’s motion to withdraw on appellant; and

(3) provided appellant with a copy of the record and informed him of his right to file a

pro se response. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Stafford, 813 S.W.2d at 510

n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time

has passed, and appellant has not filed a pro se response. See In re Schulman, 252 S.W.3d

at 409.




In the Interest of K.L.F., a child                                                    Page 2
                                     II.      INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire record

and counsel’s brief and have found nothing that would arguably support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature

of Anders briefs, by indicating in the opinion that it considered the issues raised in the

briefs and reviewed the record for reversible error but found none, the court of appeals

met the requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at

509.

                                           III.   CONCLUSION

        Based on the foregoing, we affirm the judgment of the trial court. In addition, we

remind appellant’s appointed appellate counsel that if appellant, after consulting with

counsel, desires to file a petition for review, counsel is still under a duty to timely file

with the Texas Supreme Court “a petition for review that satisfies the standards for

an Anders brief.” In re P.M., 520 S.W.3d 24, 27-28 (Tex. 2016); see In re G.P., 503 S.W.3d
531, 535 (Tex. App.—Waco 2016, pet. denied); see also TEX. FAM. CODE ANN. § 107.016(2)

(West Supp. 2018).




In the Interest of K.L.F., a child                                                    Page 3
                                               JOHN E. NEILL
                                               Justice

 Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed November 4, 2020
[CV06]




In the Interest of K.L.F., a child                             Page 4